Exhibit 10.1





 

ASSET AND FRANCHISE AGREEMENT PURCHASE AGREEMENT

 

THIS ASSET AND FRANCHISE AGREEMENT PURCHASE AGREEMENT (“Agreement”) is made and
entered into on _______ __, 2019 (“Effective Date”), by and between The Joint
Corp., a Delaware corporation (“TJC”), TJ of Savannah – Twelve Oaks, LLC, a
Georgia limited liability company (“TJS”), TJ of Pooler, LLC, a Georgia limited
liability company (“TJP”), and TJ of Bluffton, LLC, a South Carolina limited
liability company (“TJB”) (TJS, TJP and TJB shall collectively be referred to as
the “Seller”), and Robyn Meglin, an individual and Allen Meglin, an individual
(collectively, the “Shareholder”). TJC, Seller, and Shareholder shall at times
be collectively referred to as the “Parties.”

 

Background:

 

A.             The Seller is the franchisee under three separate franchise
agreements with TJC for the following three clinics: (i) The Joint franchise
number 04013 known as Savannah Twelve Oaks and located at 5500 Abercorn Street,
Suite #22, Savannah, GA 31405; (ii) The Joint franchise number 04018 known as
Pooler and located at 485 Pooler Parkway, Pooler, GA 31322; and (iii) The Joint
franchise number 08014 known as Bluffton and located at 111A Towne Drive,
Bluffton, SC 29910 (collectively, the “Subject Franchises”);

 

B.             Seller and the Shareholder will sell to TJC, and TJC will
purchase from Seller, all of Seller’s interest in the Subject Franchises and the
“Franchise Agreements” (as defined below), on the terms and conditions set forth
in this Agreement; and

 

C.             The Shareholder owns all of the outstanding interests in each of
the three entities comprising the Seller.

 

D.             The Parties, in conjunction with this Asset and Franchise
Agreement Purchase Agreement, mutually desire to terminate the “Franchise
Agreements” (as defined below) as set forth below. The Seller, as Franchisee,
will surrender the Territory and mutually terminate the Franchise Agreements,
other than Franchisee’s “Post-Termination Obligations” (as defined below).

 

NOW, THEREFORE, in consideration of the mutual agreements, covenants and
undertakings herein contained and other valuable consideration, the adequacy of
which is acknowledged by all Parties, the Parties hereby agree as follows:

 

1.Purchase and Sale

 

(a)            Except as provided herein, at the Closing (as hereinafter
defined) of the transactions contemplated hereby, Seller and Shareholder shall
sell, assign, transfer and deliver, or cause its affiliates to assign, transfer
and deliver, to TJC, and TJC shall purchase and accept from Seller, Shareholder
and/or their affiliates, the “Assets” (as defined below); free and clear of any
and all liens, claims (including, without limitation, title claims and claims of
taxing authorities), encumbrances, pledges, security interests or charges of any
kind whatsoever, and shall assume the obligations only as specifically stated
herein, for the purchase price set forth in Section 4 hereof.

 

(b)For purposes of this Agreement, “Assets” shall mean:

 



- 1 -

 

 

(i)             the three franchise agreements between the three entities
comprising Seller and TJC for the Subject Franchises, as more particularly
described in Schedule 1(b)(i) attached hereto as and made a part hereof, without
any transfer fees (as amended, the “Franchise Agreement”);

 

(ii)       all of Seller’s interest in equipment, machinery, tools, maintenance
supplies, office equipment, leasehold improvements, furniture, fixtures,
inventories and supplies and other similar items of tangible personal property
(together the “Personal Property”) used or held for use by Seller in the Subject
Franchises, which is more particularly listed and described in Schedule 1(b)(ii)
attached hereto and made a part hereof;

 

(iii)       all of Seller’s interest in any membership agreements, prepaid
services packages and other agreements or arrangements Seller has made with
patients of the Subject Franchises, together with any deposits or prepayments
(for packages or otherwise) made by any patients covered by such agreements or
arrangements to the extent related to services to be performed after Closing
(hereinafter, the “Prepayment Balance”);

 

(iv)       the trademarks, trade names, copyrights and all other intellectual
property rights of Seller associated with the Subject Franchises and all of
Seller’s goodwill attributable to the Subject Franchises;

 

(v)       all telephone numbers and domain names associated with the Subject
Franchises;

 

(vi)       copies of all medical records with respect to patients of the Subject
Franchises and all documents and records in the possession of Seller pertaining
to patients and employees of the Subject Franchises;

 

(vii)       to the extent transferable, all licenses, government approvals and
permits and all other approvals and permits relating to the Subject Franchises;

 

(viii)       all of Seller’s interests as tenant (including leasehold
improvements) under its leases for the premises occupied by the Subject
Franchises, copies of which are attached hereto as Exhibit A and made a part
hereof (hereinafter, the “Leases”); and

 

(ix)       the agreements and contracts which TJC has expressly agreed to assume
and which are listed on Schedule 1(b)(ix) (together, the “Assumed Contracts”).

 

(c)            Termination of Franchise Agreements. As of the Effective Date,
the Parties hereby agree that effective as of the Effective Date, the Franchise
Agreements, along with any addendums, amendments, exhibits, security agreements
related to the Franchise Agreements, and all of the Parties’ rights and
obligations thereunder, shall be terminated and of no further force and effect
subject to the following: All obligations imposed upon Franchisee under this
Termination and Release, and the Franchise Agreements that survive the
termination, expiration or transfer of the Agreement, including but not limited
to the “Post-Termination Obligations” and the “Survival Provisions” (without
limitation Section 16 of the Franchise Agreements), shall survive and Franchisee
agrees to comply with all such Post-Termination Obligations and Survival
Provisions as applicable to each in accordance with the terms of the Franchise
Agreements notwithstanding its termination. Notwithstanding the foregoing, the
Post-Termination Obligations and Survival Provisions related to competition or
covenants not-to-compete, shall not be enforced by Franchisor (excepting any
usage of Trade Secrets, Confidential Information or the Marks as defined in the
Franchise Agreements).

 



- 2 -

 



 

2.Excluded Assets

 

Notwithstanding anything to the contrary contained in this Agreement, it is
expressly acknowledged by TJC that Seller will not be conveying to TJC (a) any
cash, cash equivalents, working capital, or accounts receivable (other than
accounts receivable under membership agreements or other arrangements described
in Section 1(b)(iii) above for periods after Closing), (b) any of the proceeds
of the transaction described in this Agreement, (c) the items listed on the
attached Schedule 2, and (d) any other assets, properties or rights of Seller
owned or used by Seller but not used in or directly related to the Subject
Franchises (collectively, the “Excluded Assets”).

 

3.No Assumption of Liabilities

 

Except as expressly provided in this Agreement, TJC shall not assume any debts,
liabilities or obligations of Seller or its shareholders, members, affiliates,
officers, employees or agents of any nature, whether known or unknown, fixed or
contingent, including, but not limited to, debts, liabilities or obligations
with regard or in any way relating to any contracts (including, without
limitation, any of the following: (i) employment agreements; (ii) stock transfer
agreements; and (iii) medical direction agreements; leases for real or personal
property, trade payables, tax liabilities, disclosure obligations, product
liabilities, liabilities to any regulatory authorities, liabilities relating to
any claims, litigation or judgments, any pension, profit-sharing or other
retirement plans, any medical, dental, hospitalization, life, disability or
other benefit plans, any stock ownership, stock purchase, deferred compensation,
performance share, bonus or other incentive plans, or any other similar plans,
agreements, arrangements or understandings which Seller, or any of its
affiliates, maintain, sponsor or are required to make contributions to, in which
any employee of Seller participates or under which any such employee is
entitled, by reason of such employment, to any benefits (collectively the
(“Excluded Liabilities”). For the avoidance of doubt, any liability under any
leases for real property for the Subject Franchises, whether or not assumed by
TJC, for the period before Closing, shall be an Excluded Liability. However, any
liability for periods after Closing under any assigned leases for real property
for the Subject Franchises shall not be an Excluded Liability.

 

4.Payment of Purchase Price

 

(a)            The purchase price to be paid by TJC for the Assets (the
“Purchase Price”) is One Million Six Hundred and Fifty Thousand and No/100
($1,650,000.00), subject to adjustment as set forth in Section 4(d);

 

(b)            TJC will pay to Seller the amount of $1,500,000.00 in cash by
wire transfer before close of business, eastern daylight savings time, on the
Closing Date, less the following items: (i) any amounts to be paid to third
parties in connection with the satisfaction of liens or security interests
affecting the Assets; (ii) any amounts required to be paid to the landlords in
connection with the assignment of the Leases; (iii) the Prepayment Balance for
at each location of the Subject Franchises as of the Closing Date; and (iv) any
outstanding or accrued royalties, advertising contributions and other fees under
the Franchise Agreements through the Closing Date (collectively, the “FA Fees”);

 

(c)            Subject to Section 4(d) below, the $150,000.00 balance of the
Purchase Price (the “Purchase Price Balance”) shall be paid by TJC to Seller
ninety (90) calendar days after the Closing Date (the “Purchase Price Balance
Due Date”); and

 

(d)            Within ninety (90) days after Closing Date, the Purchase Price
Balance shall be adjusted by appropriate pro-rations for rent, state and local
real estate taxes and transfer taxes, sales tax, service and utility contracts,
any merchant card collections on account of the Subject Franchises only for
periods after the Closing, balance of any security deposit held by the landlord
under the Leases that transfers to TJC, FA Fees, Prepayment Balance, if
applicable, and payroll and employee related payments related to the Subject
Franchises in respect of periods prior to Closing (the “Adjustments”). The
Parties shall cooperate to determine the amounts of the Adjustments, and shall
use commercially reasonable efforts to determine amounts within sixty (60) days
after Closing Date and shall reimburse the other party as necessary and as
detailed below. The agreed amount of the Adjustments shall be documented by a
written calculation signed by the Parties hereto (the “Adjustment Agreement”).
In the event that the Parties agree that the Adjustments in favor of Seller are
greater than the Adjustments in favor of TJC, TJC shall remit the net amount of
Adjustments to Seller along with the remittance of the Purchase Price Balance on
the Purchase Price Balance Due Date. In the event that the Parties agree that
the Adjustments in favor of TJC are greater than the Adjustments in favor of
Seller, the Purchase Price Balance shall be reduced by the net amount of the
Adjustments.

 



- 3 -

 

 

5.Closing

 

Subject to the satisfaction or waiver of the conditions described in Sections 9
and 10, the Closing of the transactions described herein shall take place on or
about July 15, 2019, but in any event no later than July 31, 2019, at such time
as the Parties agree, and shall occur at the offices of TJC. The date on which
the Closing takes place is referred to in this Agreement as the “Closing Date.”
At the Closing, Seller shall deliver, or cause its affiliates to deliver, such
bills of sale, assignments, certificates and other documents and instruments as
may reasonably be requested by TJC to carry out the transfer and assignment to
TJC of the Assets, including execution of the “Bill of Sale and Assignment,”
attached hereto at Exhibit B. Following the Closing, the Parties shall cooperate
fully with each other and shall make available to the other, as reasonably
requested and at the expense of the requesting party, and to any taxing or
regulatory authority, all information, records or documents relating to tax
obligations and regulatory compliance matters of Seller for all periods on or
prior to the Closing Date, and shall preserve all such information, records and
documents until the expiration of any applicable statute of limitations and
extensions thereof.

 

6.Representations, Warranties and Covenants of Seller and the Shareholder

 

Seller and Shareholder hereby jointly and severally represent and warrant to TJC
as follows, and further memorialized hereto at Exhibit D – Seller’s Certificate:

 

(a)       Organization. Seller is comprised of three limited liability companies
that are each duly organized and validly subsisting under the laws of the State
of Georgia, and each has full power and authority to conduct its business as it
is now being conducted, and to execute, deliver and perform this Agreement.

 

(b)       Authority. Seller is not a party to, subject to, or bound by any
agreement, judgment, order, writ, injunction, or decree of any court or
governmental body that prevents or impairs the carrying out of this Agreement.
The execution, delivery and performance of this Agreement and all other
documents, instruments and agreements contemplated hereby have been duly
authorized by all required corporate, limited liability company or limited
partnership action of Seller. All other actions (including all action required
by state law and by the organizational documents of Seller) necessary to
authorize the execution, delivery and performance by Seller of this Agreement,
the bills of sale transferring the Assets, the assignments in connection
herewith and the other documents, instruments and agreements necessary or
appropriate to carry out the transactions herein contemplated, have been taken
by Seller. Upon the execution of this Agreement and the other documents and
instruments contemplated hereby by Seller and the Shareholder (and assuming the
due execution and delivery by the other parties), this Agreement and such other
documents and instruments will be the valid and legally binding obligations of
Seller and the Shareholder, enforceable against each of them in accordance with
their respective terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium and similar laws affecting creditors’ rights
generally, and subject, as to enforceability, to general principles of equity,
including principles of commercial reasonableness, good faith and fair dealing
(regardless of whether enforcement is sought in a proceeding at law or in
equity). Except as set forth on Schedule 6(b), no authorization, consent,
approval or other order of, declaration to or filing with any third party,
including any governmental body or authority is required for the approval or
consummation by Seller or the Shareholder of the transactions contemplated by
this Agreement. Seller and the Shareholder agree that assignment of the Leases
shall not be subject to or contingent upon any novation or any release of any
principal obligor or guarantor thereunder.

 



- 4 -

 

 

(a)            Taxes. Seller has filed when due in accordance with all
applicable laws (or properly and timely filed an extension therefor) all tax
returns required under applicable statutes, rules or regulations to be filed by
it. As of the time of filing, such returns were accurate and complete in all
material respects. All taxes due with respect to Seller and the Assets, and all
additional assessments received, have been paid. Seller is not delinquent in the
payment of any such tax and none has requested any extension of time within
which to file any tax return, which return has not since been filed. There are
no federal, state, local or other tax liens outstanding on any of the Assets
being sold hereunder.

 

(b)            Title to and Condition of Assets. Seller has good and marketable
title to (or, with respect to any Assets that are leased, a valid leasehold
interest in) all of the Assets to be acquired by TJC at the Closing, free from
any liens, adverse claims, security interest, rights of other parties or like
encumbrances of any nature. The Assets consisting of physical property are in
good condition and working order, normal wear and tear excepted, and function
properly for their intended uses.

 

(c)            Compliance with Laws. To the best of Seller’s and Shareholder’s
knowledge, neither Seller nor the Subject Franchises are in violation of, nor
are they or any of them subject to any liability in respect of, any federal,
state, county, township, city or municipal laws, codes, regulations or
ordinances (including without limitation those relating to environmental
protection, health, hazardous or toxic substances, fire or safety hazards,
occupational safety, labor laws, employment discrimination, subdivision,
building or zoning) with respect to the conduct of the Subject Franchises, nor
has Seller received any notices of investigation or violation pertaining to any
such matters. To the best of Seller’s and Shareholder’s knowledge, Seller has,
and all professional employees or agents of Seller have, all licenses,
franchises, permits, authorizations or approvals from all governmental or
regulatory authorities required for the conduct of the Subject Franchises and
neither Seller nor the professional employees or agents of Seller have violated
any such license, franchise, permit, authorization or approval or any terms or
conditions thereof.

 

(d)            Litigation. There is no action, suit or proceeding pending,
threatened against or affecting the Assets, or relating to or arising out of,
the ownership or operation of the Assets, including claims by employees of the
Subject Franchises.

 

(e)            Employees. Schedule 6(g) attached hereto contains a complete and
correct list of the name, position, current rate of compensation and any
vacation or holiday pay and any other compensation arrangements or fringe
benefits, of each current employee of Seller who is directly employed in the
Subject Franchises (collectively, the “Employees”). Seller and Shareholder
hereby agree to terminate all of the Employees as of the Closing Date and pay
any and all compensation due the Employees through the Closing Date; including,
but not limited to, all base pay, hourly pay, bonuses and commission, vacation
and sick time, and any severance obligations.

 



- 5 -

 

 



(f)             Contracts. Seller has delivered to TJC copies of any and all
material contracts, leases, agreements, software licensing agreements, or
commitments, unless customarily kept in non-physical, non-pdf format or other
digital document format, with respect to the Assets or the Subject Franchises.
Except as set forth in Schedule 6(h), no consent or approval of any third party
is required for the assignment to TJC of any contracts that TJC is assuming
pursuant to Sections 1(b)(iii), (vi), (vii), (viii), and (ix).

 

(g)            Financial Statements. Seller has delivered to TJC the financial
statements for the Subject Franchises as of and for the calendar years 2017 and
2018 and for the first four months of 2019 (collectively, the “Financial
Statements”). The Financial Statements fairly present and will fairly present
the financial position and results of operations of the Subject Franchises as of
and for the periods presented.

 

(h)            Claims. Neither Seller, Shareholder, nor any other person who
holds or has ever held a direct or indirect interest in the Subject Franchises
has any claim, demand, or cause of action for damages of any kind whatsoever,
whether known or unknown, against TJC or its officers, directors, employees,
attorneys, agents, successors and assigns by reason of any event, occurrence or
omission arising under, or relating to, the Subject Franchises.

 

(i)             Pre-Closing Operations. Until such time as the Subject
Franchises have been transferred and assigned to TJC, Seller and the Shareholder
shall continue to operate the Subject Franchises in a commercially reasonable
manner (including without limitation, engaging in the sale of any products or
packages at discounted amounts, or other revenue “stuffing” activities),
consistent with the respective franchise agreement, and neither the Seller nor
any of the Shareholder shall take any actions or operate the Subject Franchises
in such a way as to cause or precipitate any diminution in their prospective,
post-closing sales or any material shift in their prospective, post-closing
revenue streams.

 

7.TJC’s Representations and Warranties

 

TJC represents and warrants to Seller and the Shareholder as follows:

 

(a)            Organization of TJC. TJC is a corporation duly organized and
validly subsisting under the laws of the state of Delaware, and TJC has full
power and authority to conduct its business as it is now being conducted, and to
execute, deliver and perform this Agreement.

 

(b)            Authorization. TJC is not a party to, subject to or bound by any
agreement, judgment, order, writ, injunction, or decree of any court or
governmental body that prevents or impairs the carrying out of this Agreement.
The execution, delivery and performance of this Agreement and all other
documents, instruments and agreements contemplated hereby have been duly
authorized by TJC’s Board of Directors. All other actions (including all action
required by state law and by the organizational documents of TJC) necessary to
authorize the execution, delivery and performance by TJC of this Agreement, the
Note, the bill of sale transferring the Assets, the assignments in connection
herewith and the other documents, instruments and agreements necessary or
appropriate to carry out the transactions herein contemplated, have been taken
by TJC. Upon the execution of this Agreement and the other documents and
instruments contemplated hereby by TJC, this Agreement and such other documents
and instruments will be the valid and legally binding obligations of TJC,
enforceable against it in accordance with their respective terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium and similar laws
affecting creditors’ rights generally, and subject, as to enforceability, to
general principles of equity, including principles of commercial reasonableness,
good faith and fair dealing (regardless of whether enforcement is sought in a
proceeding at law or in equity).

 



- 6 -

 

 

(c)            No Consent or Approval Required. No authorization, consent,
approval or other order of, declaration to or filing with any governmental body
or authority, including, without limitation, with respect to environmental
matters, is required for the consummation by TJC of the transactions
contemplated by this Agreement.

 

(d)            No Violation of Other Agreements. Neither the execution and
delivery of this Agreement nor compliance with the terms and conditions of this
Agreement by TJC will breach or conflict with any of the terms, conditions or
provisions of any agreement or instrument to which TJC is or may be bound or
constitute a default thereunder or result in a termination of any such agreement
or instrument.

 

(e)            Financial Capability. TJC will have at Closing, sufficient
internal funds available to pay the Purchase Price and any fees or expenses
incurred by TJC in connection with the transactions contemplated hereby.

 

8.Pre-Closing Events

 

(a)            General. Pending Closing, the Parties shall use commercially
reasonable efforts to take all actions that may be necessary to close the
transaction in accordance with the terms of this Agreement (but TJC shall not be
required to waive any of the TJC Closing Conditions, and Seller and the
Shareholder shall not be required to waive any of the Seller Closing
Conditions).

 



(b)            Conduct of Business. Pending Closing, Seller and the Shareholder
shall:

 

(i)             conduct the business of the Subject Franchises in the ordinary
course and use commercially reasonable efforts, in consultation with (but
without being bound by) TJC’s transition management team personnel, to maintain
and grow the business of the Subject Franchises and to preserve their goodwill
and advantageous relationships with patients, employees, suppliers and other
persons having business dealings with the Subject Franchises. In clarification
of the foregoing, Seller and Shareholder hereby acknowledge and agree that they
shall not sell Heavily Discounted Prepaid Packages from the Subject Franchises
from June 1, 2019 until the Closing Date. “Heavily Discounted Prepaid Packages”
shall mean prepaid packages that are priced below the average pricing Seller and
Shareholder sold prepaid packages at the Subject Franchises during the preceding
two years; and

 

(ii)            not take any affirmative action that results in the occurrence
of an event of default under any contract or agreement to which Seller is a
party and take any reasonable action within Seller’s control that would avoid
the occurrence of such default.

 

(c)Access to Information. Pending Closing, Seller and the Shareholder shall:

 

(i)             afford TJC and its representatives (including its lawyers,
accountants, consultants and the like) reasonable access during normal business
hours, but without unreasonable interference with operations, to the Seller’s
books and records and other documents relating to the Subject Franchises;

 

(ii)            respond to reasonable inquires by TJC and its representatives
regarding Seller;

 



- 7 -

 

 

(iii)          cause Seller to furnish TJC and its representatives with all
information and copies of all documents concerning Seller that TJC and its
representatives reasonably request;

 

(iv)          deliver to TJC, Seller’s financial statements for the period
between January 1, 2019 and the end of the last full month before Closing; and

 

(v)            otherwise cooperate with TJC in its due diligence activities.

 

(d)            Notice of Developments. Pending Closing, Seller and the
Shareholder shall promptly give notice to TJC of:

 

(i)             any fact or circumstance of which Seller or Shareholder becomes
aware that causes or constitutes a material inaccuracy in or material breach of
any of Seller’s or Shareholder’s representations and warranties in Section 6 as
of the date of this Agreement;

 

(ii)            any fact or circumstance of which Seller or a Shareholder
becomes aware that would cause or constitute a material inaccuracy in or
material breach of any of Seller’s or the Shareholder’s representations and
warranties in Section 6 if those representations and warranties were made on and
as of the date of occurrence or discovery of the fact or circumstance; or

 

(iii)          the occurrence of any event of which Seller or Shareholder
becomes aware that reasonably could be expected to make satisfaction of any TJC
Closing Condition impossible or unlikely.

 

(e)            Supplements to Schedules. Pending Closing, Seller may supplement
or correct the Schedules to this Agreement as necessary to insure their
completeness and accuracy. No supplement or correction to any Schedule or
Schedules to this Agreement shall be effective, however, to cure any breach or
inaccuracy in any of the representations and warranties; but if TJC does not
exercise its right to terminate this Agreement under Section 12 and closes the
transaction, the supplement or correction shall constitute an amendment of the
Schedule or Schedules to which it relates for all purposes of this Agreement.

 

9.TJC Closing Conditions

 

Except as provided herein, TJC’s obligation to close the transaction is subject
to the satisfaction of each of the following conditions (the “TJC Closing
Conditions”) at or prior to Closing:

 

(a)       Seller’s and the Shareholder’s representations, warranties and
covenants in Section 6, as qualified or limited by any exceptions in the
Schedules to Section 6, are true, correct and fulfilled on the Closing Date as
if made at and as of Closing (other than representations and warranties that
address matters as of a certain date, which were true and correct as of that
date);

 

(b)       At Exhibit C hereto, Seller and the Shareholder have executed and
delivered all of the documents and instruments that they are required to execute
and deliver or enter into prior to or at Closing, and have performed, complied
with or satisfied in all material respects all of the other obligations,
agreements and conditions under this Agreement that they are required to
perform, comply with or satisfy at or prior to Closing, and Seller and the
Shareholder shall have delivered to TJC properly executed and notarized releases
(in form and substance acceptable to TJC, in its sole and absolute discretion)
from any and all third parties from whom waivers, releases and/or approvals are
necessary (in TJC’s sole and absolute discretion) to effectuate the transfer of
the Assets to TJC free and clear of any and all third party interests, claims,
liens or security interests;

 



- 8 -

 

 

(c)       no material adverse change in the Seller’s assets, financial
condition, operations, operating results or prospects relating to the Subject
Franchise has occurred since the date of this Agreement;

 

(d)       no suit has been initiated or threatened by a third party that
challenges or seeks damages or other relief in connection with the transaction
or that could have the effect of preventing, delaying, making illegal or
otherwise interfering with the transaction;

 

(e)Seller has obtained and delivered to TJC all consents listed on Schedule
6(h);

 

(f)       Seller has terminated all of the Employees as of the Closing Date and
paid all wages, bonuses, commissions, vacation and sick pay, benefits and any
applicable severance to such Employees as of the Closing Date; and TJC has
reached satisfactory rehiring terms with those of the Employees it wants to
retain going forward, with such determination to be made in TJC’s sole and
absolute discretion;

 

(g)       Seller has obtained consents to the assignment of, and estoppel
letters under, the Leases attached hereto as Exhibit A, relating to the premises
of the Subject Franchises, in a form reasonably acceptable to TJC.

 

(h)       TJC has received the approval of its Board of Directors to close the
transaction contemplated by this Agreement;

 

(i)             TJC has completed its due diligence activities under Section 8
above to its satisfaction, with such determination to be made in TJC’s sole and
absolute discretion;

 

(j)       The Seller and the Shareholder have executed and delivered, in a form
reasonably acceptable to TJC, releases of all Claims against TJC, its officers,
directors, employees, attorneys, agents, successors and assigns, arising prior
to the Closing, in form and substance acceptable to TJC in its sole discretion;

 

(k)       Seller has delivered payoff letters and releases of security interests
or liens from any secured lenders or lessors;

 

(l)       Seller has delivered the information as set forth at Exhibit E – Due
Diligence Request, attached hereto; and

 

(m)       TJC is able to negotiate lease terms and conditions for each clinic
satisfactory to TJC at it’s absolute and sole discretion.

 

TJC may waive any condition specified in this Section 9 by a written waiver
delivered to Seller or Shareholder at any time prior to or at Closing.

 

10.Seller’s Closing Conditions

 

Seller’s obligation to close the transaction is subject to the satisfaction of
each of the following conditions (the “Seller Closing Conditions”) at or prior
to Closing:

 

(a)       TJC’s representations and warranties in Section 7 were true and
correct as of the date of this Agreement and are true and correct on the Closing
Date as if made at and as of Closing;

 



- 9 -

 

 

(b)       TJC has executed and delivered all of the documents and instruments
that it is required to execute and deliver or enter into prior to or at Closing,
and has performed, complied with or satisfied in all material respects all of
the other obligations, agreements and conditions under this Agreement that it is
required to perform, comply with or satisfy prior to or at Closing; and

 

(c)       no suit has been initiated or threatened by a third party since the
date of this Agreement that challenges or seeks damages or other relief in
connection with the transaction or that could seeks to prevent the transaction.

 

Seller may waive any condition specified in this Section 10 by a written waiver
delivered to TJC at any time prior to or at Closing.

 

11.Non-Competition; Non-Solicitation; Confidentiality

 

(a)            Definitions. Wherever used in this Section 11, the term “TJC”
shall refer to TJC and any affiliate, subsidiary, or any successor or assign of
TJC. Wherever used in this Section, the phrase “directly or indirectly”
includes, but is not limited to, acting, either personally or as principal,
owner, shareholder, member, employee, independent contractor, agent, manager,
partner, joint venturer, consultant, or in any other capacity or by means of any
corporate or other device, or acting through the spouse, children, parents,
brothers, sisters, or any other relatives, friends, invitees, agents, or
associates of any of the undersigned parties. Wherever used in this Section, the
term “employees” shall refer to employees of TJC; any affiliate, subsidiary, or
any successor or assign of TJC; and any franchisee of TJC existing as of the
date of this Agreement and, to the extent allowable by law, any other person
that has been an employee (as defined above) in the twelve (12) months preceding
the date of this Agreement. Whenever used in this Section, the term
“Confidential Information” shall be defined as provided in Section 9 of
Seller’s, and Shareholder’s franchise agreement with TJC, which provisions are
hereby incorporated by reference and shall expressly further include any audio
or video recordings possessed by Seller and/or Shareholder of conversations
between TJC’s employees and both Seller and/or Shareholder.

 

(b)            Consideration. The undersigned parties acknowledge that
consideration for this Agreement has been provided and is adequate.

 

(c)            Need for this Agreement. The undersigned parties recognize that
in the highly competitive business in which TJC and its affiliates and
franchisees are engaged, preservation of Confidential Information is crucial and
personal contact is important in securing new franchisees and employees, and
retaining the goodwill of present franchisees, employees, customers, and
suppliers. Personal contact is a valuable asset and is an integral part of
protecting the business of TJC. Seller and the Shareholder recognize that each
of them has had substantial contact with TJC’s employees, customers,
consultants, vendors and suppliers and Confidential Information. For that
reason, Seller and the Shareholder may be in a position to take for his, her or
its benefit the goodwill TJC has with its employees and customers (patients) and
Confidential Information now or in the future. If Seller or the Shareholder at
any time after Closing takes advantage of such Confidential Information or
goodwill for their own benefit, then the competitive advantage that TJC has
created through its efforts and investment will be irreparably harmed.

 

(d)            Non-Competition with TJC. Seller and the Shareholder agree that,
for thirty six (36) months following the date of Closing, neither Seller nor the
Shareholder, will have any direct or indirect interest (e.g., through a spouse,
common law or otherwise) as a disclosed or beneficial owner, investor, partner,
director, officer, employee, consultant, representative or agent, or in any
other capacity, in any Chiropractic Business located or operating within
twenty-five (25) miles of any chiropractic clinic currently or within such
thirty-six (36) month period owned by TJC or operated by a TJC third party
independent franchisee. The term “Chiropractic Business” means any business
which derives more than Ten Thousand Dollars ($10,000.00) of revenue per year
from the performance of chiropractic or related services, or any business which
grants franchises or licenses to others to operate such a business, with the
sole exception of (i) a regional developer license granted by TJC or (ii) a
franchise operated under a franchise agreement with TJC.

 



- 10 -

 

 

(e)            Non-Solicitation of TJC’s Employees. Seller and Shareholder agree
that for twelve (12) months after the date of this Agreement, it, he or she will
not directly or indirectly: (a) induce, canvas, solicit, or request or advise
any employees, suppliers, vendors or consultants of TJC, or any TJC franchisee
or affiliated professional corporation to accept employment with any person,
firm, or business that competes with any business of TJC or any TJC franchisee
or affiliated professional corporation; or (b) induce, request, or advise any
employee of TJC or TJC franchisee or affiliated professional corporation to
terminate such employee’s relationship with TJC or any TJC franchisee or
affiliated professional corporation; or (c) disclose to any other person, firm,
partnership, corporation or other entity, the names, addresses or telephone
numbers of any of the employees of TJC or any TJC franchisee or affiliated
professional corporation, except as required by law.

 

(f)             Non-solicitation of TJC’s Customers (Patients). Seller and
Shareholder each agrees that for thirty six (36) months after the date of this
Agreement, it, he or she will not directly or indirectly: (a) induce, canvas,
solicit, or request or advise any customers of TJC or any TJC franchisee or
affiliated professional corporation to become customers of any person, firm, or
business that competes with any business of TJC or any TJC franchisee or
affiliated professional corporation; or (b) induce, request or advise any
customer of TJC or any TJC franchisee or affiliated professional corporation to
terminate or decrease such customer’s relationship with TJC or any TJC
franchisee or affiliated professional corporation; or (c) disclose to any other
person, firm, partnership, corporation or other entity, the names, addresses or
telephone numbers of any of the customers of TJC or any TJC franchisee or
affiliated professional corporation, except as required by law.

 

(g)            Confidential Information. Seller and Shareholder agree at all
times following the date of this Agreement, to hold the Confidential Information
in the strictest confidence and not to use such Confidential Information for
Seller’s or Shareholder’s personal benefit, or the benefit of any other person
or entity other than TJC, or disclose it directly or indirectly to any person or
entity without TJC’s express authorization or written consent. Seller and the
Shareholder fully understand the need to protect the Confidential Information
and all other confidential materials and agree to use all reasonable care to
prevent unauthorized persons from obtaining access to Confidential Information
at any time.

 

(h)            Tolling. To ensure that TJC will receive the full benefit of this
Section 11, the provisions of Subsections (d), (e) and (f) of this Section 11
will shall be extended by a length of time equal to (i) the period during which
Seller or Shareholder is in violation of Seller or the Shareholder’s agreements
under such Subsections, and (ii) without duplication, any period during which
litigation that TJC institutes to enforce the Seller or Shareholder’s agreements
under such Subsections is pending (to the extent that Seller or Shareholder is
in violation of Seller’s or Shareholder’s agreements under such Subsections
during this period).

 

(i)             Non-Disparagement: Each of the Parties expressly covenant and
agree not to make any false representations, or to defame, disparage, discredit
or deprecate any of the other Parties or otherwise communicate with any person
or entity in a manner intending to damage any of the other Parties, the business
conducted by any of the other Parties, or the reputation of any of the other
Parties. For purposes of clarity, the obligations in this Section apply to all
methods of communications, including the making of statements or representations
through direct verbal or written communication as well as the making of
statements or representations on the Internet, through social media sites or
through any other verbal, digital or electronic method of communication. The
obligations in this Section also prohibit the Parties from indirectly violating
this Section by influencing or encouraging third parties to engage in activities
that would constitute a violation of this Section if conducted directly by one
of the Parties.

 



- 11 -

 

 



12.       Termination

 

(a)       This Agreement may be terminated by TJC, upon notice to Seller and the
Shareholder, if prior to or at Closing:

 

(i)       Seller or Shareholder defaults in the performance of any of their
material obligations under this Agreement and the default is not cured within
five business days after TJC gives notice of the default to Seller and the
Shareholder; or

 

(ii)       any TJC Closing Condition is not satisfied as of July 15, 2019, or
satisfaction of any TJC Closing Condition is or becomes impossible (other than
as a result of TJC’s breach of or failure to perform its obligations under this
Agreement), and TJC does not waive satisfaction of the condition; or

 

(iii)       Closing does not occur on or before July 31, 2019 (other than as a
result of TJC’s breach of or failure to perform its obligations under this
Agreement).

 

(b)       This Agreement may be terminated by Seller or the Shareholder, upon
notice to TJC, if prior to or at Closing:

 

(i)       TJC defaults in the performance of any of its material obligations
under this Agreement and the default is not cured within five Business Days
after Seller or Shareholder gives notice of the default to TJC;

 

(ii)       any Seller Closing Condition is not satisfied as of July 15, 2019, or
satisfaction of any Seller Closing Condition is or becomes impossible (other
than as a result of Seller’s, or Shareholder’s breach of or failure to perform
their obligations under this Agreement) and Seller does not waive satisfaction
of the condition; or

 

(iii)       Closing has not occurred by July 31, 2019 (other than as a result of
Seller’s, or Shareholder’s breach of or failure to perform their obligations
under this Agreement); or

 

(c)       This Agreement may be terminated by the written agreement of the
Parties.

 

(d)       The right of termination under this Section 12 is in addition to any
other rights that a party may have under this Agreement or otherwise, and a
party’s exercise of its right of termination shall not be considered an election
of remedies. Notwithstanding the termination of this Agreement pursuant to this
Section 12, the Parties’ confidentiality obligations under Section 11(g) shall
survive termination and continue indefinitely.

 

13.       Indemnification of TJC

 

(a)       Subject to Sections 15 and 16, Seller and the Shareholder agree,
jointly and severally, to indemnify TJC against and hold TJC harmless from:

 



- 12 -

 

 

(i)       any loss, liability, damage, cost or expense, including reasonable
attorneys’ fees and cost of investigation (“Loss”) that TJC (or its directors,
representatives, affiliates, employees, subsidiaries, and other related parties
or individuals) may suffer or incur that is caused by, arises out of or relates
to any failure, inaccuracy in or breach of any representation and warranty by
Seller or Shareholder in Section 6 of this Agreement;

 

(ii)       any Loss that TJC may suffer or incur that is caused by, arises out
of or relates to Seller’s or Shareholder’s breach of or failure to perform any
of their covenants and obligations in this Agreement in any material respect; or

 

(iii) any Loss that TJC may suffer or incur that is caused by, arises out of or
relates to the assertion against TJC of an Excluded Liability.

 

Claims asserted by TJC under subsections (i), (ii) and (iii) above are
hereinafter referred to as TJC’s “Indemnification Claim(s).”

 

(b)       The benefit of the indemnification obligations of Seller and the
Shareholder under this Section 13 shall extend to the respective officers,
directors, employees and agents of TJC and its affiliates.

 

14.     Indemnification of Seller and the Shareholder

 

(a)       Subject to Sections 15 and 16, TJC agrees to indemnify Seller and the
Shareholder against and hold each of them harmless from:

 

(i)       any Loss that Seller or the Shareholder may suffer or incur that is
caused by, arises out of or relates to any inaccuracy in or breach of any
representation and warranty by TJC in Section 7 of this Agreement;

 

(ii)       any Loss that Seller or the Shareholder may suffer or incur that is
caused by, arises out of or relates to TJC’s breach of or failure to perform any
of its obligations in this Agreement in any material respect; or

 

(iii)       any Loss that Seller or the Shareholder may suffer or incur that is
caused by, arises out of or relates to TJC’s operation of the Subject Franchises
after Closing.

 

Claims asserted by Seller or the Shareholder under subsections (i), (ii) and
(iii) above are hereinafter referred to as Sellers’ or the Shareholder’s
“Indemnification Claim(s).”

 

(b)       The benefit of TJC’s indemnification obligation under this Section 14
shall extend to the heirs and legal representatives of Seller and the
Shareholder.

 

15.       Threshold and Cap

 

(a)       In respect of TJC’s assertion of an Indemnification Claim under
Section 13(a)(i), TJC shall not be entitled to indemnification until the
aggregate amount for which indemnification is sought exceeds $10,000.00. If this
threshold is reached, TJC may assert an Indemnification Claim for the full
amount of the claim (going back to the first dollar) and may assert any
subsequent Indemnification Claim under Section 13(a)(i) without regard to any
threshold. The maximum aggregate amount for which TJC may assert Indemnification
Claims under Section 13 shall be the Purchase Price. No threshold or cap shall
apply, however, in the case of any Loss caused by, arising out of or relating to
any fraud or intentional misrepresentation.

 



- 13 -

 

 

(b)       In respect of Seller’s and/or a Shareholder’s assertion of an
Indemnification Claim under Section 14(a)(i), Seller and/or the Shareholder
shall not be entitled to indemnification until the aggregate amount for which
indemnification is sought collectively exceeds $10,000.00. If this threshold is
reached, Seller and the Shareholder may assert an Indemnification Claim for the
full amount of the claim (going back to the first dollar) and may assert any
subsequent Indemnification Claim under Section 13(a)(i) without regard to any
threshold. The maximum aggregate amount for which Seller and/or the Shareholder
may assert Indemnification Claims under Section 14 shall be the Purchase Price.
No threshold shall apply, however, in the case of any Loss caused by, arising
out of or relating to any fraud or intentional misrepresentation.

 

(c)       No threshold shall apply to TJC’s assertion of an Indemnification
Claim under Sections 13(a)(ii) or (iii) or to Seller’s or Shareholder’s
assertion of an Indemnification Claim under Sections 14(a)(ii) or (iii).

 

16.       Survival

 

(a)       An Indemnification Claim under Sections 13(a)(i) and 14(a)(i) may be
asserted at any time prior to the second anniversary of the Closing Date, with
the exception that:

 

(i)       an Indemnification Claim under Section 13(a)(i) in respect of any
inaccuracy in or breach of any of the representations and warranties in Section
6(c) (“Taxes”) may be asserted at any time prior to the expiration of the
applicable statute of limitation; and

 

(ii)       an Indemnification Claim under Section 13(a)(i) in respect of any
inaccuracy in or breach of any of the representations and warranties in Sections
6(b) (“Authority”) and 6(d) (“Title to and Condition of Assets”), may be
asserted at any time without limit, but only as to Indemnification Claims
related to title to Assets, not the condition of Assets.

 

(b)        An Indemnification Claim under Sections 13(a)(ii) and (iii) and
Sections 14(a)(ii) and (iii) may be asserted at any time prior to ninety (90)
days after the expiration of the applicable statute of limitation.

 

17.       Notice of Indemnification Claim

 

(a)       The indemnified party may assert an Indemnification Claim by giving
written notice of the Indemnification Claim to the indemnifying party. The
indemnified party’s notice shall provide reasonable detail of the facts giving
rise to the Indemnification Claim and a statement of the indemnified party’s
Loss or an estimate of the Loss that the indemnified party reasonably
anticipates that it will suffer. The indemnified party may amend or supplement
its Indemnification Claim at any time, and more than once, by written notice to
the indemnifying party.

 

(b)       If or to the extent that the Indemnification Claim is not in respect
of a Third-Party Suit, Section 18 shall apply. If or to the extent that the
Indemnification Claim is in respect of a Third-Party Suit, Section 19 shall
apply.



 



- 14 -

 



 

18.       Resolution of Claims

 

(a)       If the indemnifying party does not object to an Indemnification Claim
during the 30-day period following receipt of the indemnified party’s notice of
its Indemnification Claim, the indemnified party’s Indemnification Claim shall
be considered undisputed, and the indemnified party shall be entitled to recover
the actual amount of its indemnifiable loss from the indemnifying party, subject
to the threshold, if any, in Section 15(a) or (b).

 

(b)       If the indemnifying party gives notice to the indemnified party within
the 30-day objection period that the indemnifying party objects to the
indemnified party’s Indemnification Claim, the indemnifying party and the
indemnified party shall attempt in good faith to resolve their differences
during the 30-day period following the indemnified party’s receipt of the
indemnifying party’s notice of its objection. If they fail to resolve their
disagreement during this 30-day period, either of them may unilaterally submit
the disputed Indemnification Claim for non-binding arbitration before the
American Arbitration Association in Savannah, Georgia in accordance with its
rules for commercial arbitration in effect at the time, which shall be a
condition precedent to seeking resolution of the disputed Indemnification Claim
before any court of competent jurisdiction. The award of the arbitrator or panel
of arbitrators may include attorneys’ fees to the prevailing party. The
prevailing party may enforce the award of the arbitrator or panel of arbitrators
in any court of competent jurisdiction.

 

19.       Third Party Suits

 

(a)       Indemnified party shall promptly give notice to indemnifying party of
any suit, demand, or claim by a third person against indemnified party, for
which indemnified party is entitled to indemnification under Section 13(a) (a
“Third Party Suit”), which may be given by notice of an Indemnification Claim in
respect of the Third-Party Suit. Indemnified party’s failure or delay in giving
this notice shall not relieve indemnifying party from its indemnification
obligation under this Section 19(a) in respect of the Third-Party Suit, except
to the extent that indemnifying party suffers or incur a loss or is prejudiced
by reason of indemnified party’s failure or delay.

 

(b)       Indemnified party shall control the defense of any Third-Party Suit.
Indemnifying party shall be entitled to copies of all pleadings and, at its
expense, may participate in, but not control, the defense and employ its own
counsel. Indemnifying party shall in any event reasonably cooperate in the
defense of the Third-Party Suit.

 

(c)       Indemnified party’s settlement of a Third-Party Suit shall also be
binding on indemnifying party, in the same manner as if a final judgment in the
amount of the settlement had been entered by a court of competent jurisdiction,
if, as part of the settlement, indemnifying party receives a binding release
providing that any liability of indemnifying party in respect of the Third-Party
Suit is being satisfied as part of the settlement. Indemnified party shall give
indemnifying party at least thirty (30) days’ prior notice of any proposed
settlement, and during this thirty (30)-day period indemnifying party may reject
the proposed settlement and instead assume the defense of the Third-Party Suit
if:

 

(i)       the Third-Party Suit seeks only money damages and does not seek
injunctive or other equitable relief against indemnified party;

 

(ii)       Indemnifying party unconditionally acknowledges in writing to
indemnified party that indemnifying party is obligated to indemnify indemnified
party in full in respect of the Third-Party Suit (except for any matters that
are not subject to indemnification under this Agreement);

 



- 15 -

 

 

(iii)       the counsel chosen by indemnifying party to defend the Third-Party
Suit is reasonably satisfactory to indemnified party;

 

(iv)       Indemnifying party furnishes indemnified party with security
reasonably satisfactory to indemnified party to assure that indemnifying party
have the financial resources to defend the Third-Party Suit and to satisfy their
indemnification obligation in respect of the Third-Party Suit;

 

(v)       Indemnifying party actively and diligently defends the Third-Party
Suit; and

 

(vi)       Indemnifying party consults with indemnified party regarding the
Third-Party Suit at indemnified party’s reasonable request.

 

If indemnifying party assumes the defense of the Third-Party Suit, indemnified
party shall be entitled to copies of all pleadings and, at its expense, may
participate in, but not control, the defense and employ its own counsel.

 

(d)       Indemnifying party may settle a Third-Party Suit in which,
indemnifying party controls the defense only if the following conditions are
satisfied:

 

(i)       the terms of settlement do not require any admission by indemnifying
party or indemnified party, in respect of any matters subject to indemnification
under Sections 13 or 14 of this Agreement, that in indemnified party’s
reasonable judgment would have an adverse effect on indemnified party; and

 

(ii)       as part of the settlement, indemnified party receives a binding
release providing that any liability of indemnified party in respect of the
Third-Party Suit is being satisfied as part of the settlement.

 

(e)       Indemnified party’s failure to defend a Third Party Suit shall not
relieve indemnifying party of its indemnification obligation under Section 13 or
Section 14 of this Agreement if indemnified party gives indemnifying party at
least thirty (30) days’ prior notice of indemnified party’s intention not to
defend the Third Party Suit and affords indemnifying party the opportunity to
assume the defense without having to satisfy the conditions in Section 19(c) for
assuming the defense.

 

20.       Expenses

 

Each party shall pay its own expenses in connection with the negotiation and
preparation of this Agreement and the closing of this transaction, including the
process of determining and paying the amount of the Adjustments under Section
4(d) above. In the event of termination of this Agreement prior to Closing
pursuant to Section 12, each Party’s obligation to pay its own expenses shall be
subject to any right of recovery as a result of a default under this Agreement
by the other party.

 

21.       Schedules

 

Nothing in any Schedule to Section 6 shall be considered adequate to constitute
an exception to the related representation and warranty in Section 6 unless the
Schedule describes the relevant facts in reasonable detail. Any exception in a
Schedule to Section 6 shall be considered an exception to any other
representation and warranty in Section 6 to which the exception relates if it is
reasonably apparent on its face that the exception in question relates to such
other representation and warranty.

 



- 16 -

 

 

22.       Parties’ Review

 

Any knowledge acquired by a party (or that should have been or could have been
acquired) as a result of any due diligence or other review or investigation in
connection with the negotiation and execution of this Agreement and the closing
of the transaction shall not limit that party’s right to rely on the other
party’s representations and warranties in this Agreement or circumscribe that
party’s entitlement to indemnification under this Agreement.

 

23.       Publicity

 

Any public announcement or similar publicity regarding this Agreement or the
transaction shall be issued only as, when and in the manner and form that TJC
determines.

 

24.       Notices

 

(a)       All notices under this Agreement shall be in writing and sent by
certified or registered mail, overnight messenger service, or personal delivery,
as follows:

 

(i)       if to Seller, to or in care of:

 

TJ of Savannah – Twelve Oaks, LLC

TJ of Pooler, LLC

TJ of Bluffton, LLC

44 Cotton Crossing West

Savannah, GA 31411

 

(iii)       If to the Shareholder:

 

Robyn Meglin

Allen Meglin

44 Cotton Crossing West

Savannah, GA 31411

 

(iii)       if to TJC, to:

 

The Joint Corp.

16767 N. Perimeter Dr. Suite 240

Scottsdale, AZ 85260

Attention: Jorge Armenteros

 

with a required copy to:

 

Aaron Gagnon, Esq.

Warshawsky Seltzer, PLLC

9943 East Bell Road

Scottsdale, AZ 85260

 

(b)       A notice sent by certified or registered mail shall be considered to
have been given five business days after being deposited in the mail. A notice
sent by overnight courier service or personal delivery shall be considered to
have been given when actually received by the intended recipient. A party may
change its address for purposes of this Agreement by notice in accordance with
this Section 24.

 



- 17 -

 

 

25.       Further Assurances and Cooperation

 

(a)       The parties agree to (i) furnish to one another other such further
information, (ii) execute and deliver to one another such further documents and
(iii) do such other acts and things that any party reasonably requests for the
purpose of carrying out the intent of this Agreement and the documents and
instruments referred to in this Agreement. The Parties acknowledge that TJC may
be required to conduct audits of the financial statements of the businesses
operated using the Assets, and the Seller and the Shareholder agree to cooperate
with TJC and to provide it with any information reasonably available to the
Seller and the Shareholder to assist TJC and its representatives in conducting
such audits. For forty-five (45) days following the Closing, Seller and
Shareholder shall provide to TJC such assistances as TJC reasonably requests to
help ensure a smooth and orderly transition of ownership of the Subject
Franchises.

 

(b)       The Parties acknowledge that TJC may be required by applicable laws
and regulations to include financial statements and information relating to the
Subject Franchises in TJC’s financial statements, and TJC may be required to
perform audits of the Subject Franchises’ financial statements. Accordingly, the
Seller and the Shareholder agree to cooperate with TJC and to provide it with
any information reasonably available to the Seller and the Shareholder to assist
TJC and its representatives in obtaining such financial statements, conforming
such financial statements to applicable accounting standards and conducting such
audits (Seller’s and the Shareholder’s “Section 25(b) Duties”). Such information
includes, but is not limited to, the financial books, records and work papers of
Seller.

 

26.       Waiver

 

The failure or any delay by any party in exercising any right under this
Agreement or any document referred to in this Agreement shall not operate as a
waiver of that right, and no single or partial exercise of any right shall
preclude any other or further exercise of that right or the exercise of any
other right. All waivers shall be in writing and signed by the party to be
charged with the waiver, and no waiver that may be given by a party shall be
applicable except in the specific instance for which it is given.

 

27.       Entire Agreement

 

This Agreement supersedes all prior agreements between the parties with respect
to its subject matter and constitutes (together with (i) the Exhibits, (ii) the
Schedules and (iii) the Parties’ Closing Documents) a complete and exclusive
statement of the terms of the agreement between the parties with respect to its
subject matter. This Agreement may not be amended except by a written agreement
signed by the party to be charged with the amendment.

 

28.       Assignment

 

No party may assign any of its rights under this Agreement without the prior
written consent of the other party. Notwithstanding the foregoing, TJC may
assign its rights, interests and duties under this Agreement and all ancillary
documents to a third party TJC franchisee (who desires to step in to the shoes
of TJC and complete the transaction contemplated by this Agreement) without the
necessity of obtaining any consent of Seller or Shareholder.

 

29.       No Third-Party Beneficiaries

 

Nothing in this Agreement shall be considered to give any person other than the
parties any legal or equitable right, claim or remedy under or in respect of
this Agreement or any provision of this Agreement. This Agreement and all of its
provisions are for the sole and exclusive benefit of the parties and their
respective successors, permitted assigns, heirs and legal representatives.

 



- 18 -

 

 

30.       Construction

 

(a)       All references in this Agreement to “Section” or “Sections” refer to
the corresponding section or sections of this Agreement.

 

(b)       All words used in this Agreement shall be construed to be of the
appropriate gender or number as the context requires.

 

(c)       Unless otherwise expressly provided, the word “including” does not
limit the preceding words or terms.

 

(d)       The captions of articles and sections of this Agreement are for
convenience only and shall not affect the construction or interpretation of this
Agreement.

 

31.       Severability

 

The invalidity or unenforceability of any term or provision, or part of any term
or provision, of this Agreement shall not affect the validity and enforceability
of the other terms and provisions of this Agreement, and this Agreement shall be
construed in all respects as if the invalid or unenforceable term or provision,
or part, had been omitted. In the event that any provision of this Agreement is
determined by a court of competent jurisdiction to be unenforceable because it
is too broad, such provision shall be interpreted to be only as broad as is
enforceable.

 

32.       Counterparts

 

This Agreement may be signed in any number of counterparts (including by
facsimile or portable document format (pdf)), all of which together shall
constitute one and the same instrument.

 

33.       Governing Law

 

This Agreement shall be governed by the internal Laws of the State of Georgia,
without giving effect to any choice of law provision or rule (whether of the
State of Georgia or any other state) that would cause the laws of any state
other than the State of Georgia to govern this Agreement.

 

34.       Binding Effect

 

This Agreement shall apply to, be binding in all respects upon and inure to the
benefit of parties and their respective heirs, legal representatives, successors
and permitted assigns.

 

 



 

 

[SIGNATURES FOLLOW BELOW]

 

 

 

- 19 -

 



 



IN WITNESS WHEREOF, the Parties hereto affix their signatures and execute this
Agreement as of the Effective Date.

 



“Seller”   “TJC”       TJ of Savannah-Twelve Oaks, LLC, a   The Joint Corp., a
Delaware corporation Georgia limited liability company           By:  /s/ Allen
Meglin   By:  /s/ Peter Holt Its:  CEO   Peter Holt, Chief Executive Officer    
        TJ of Pooler, LLC, a Georgia limited     Liability company          
By:  /s/ Allen Meglin     Its: CEO                 TJ of Bluffton, LLC, a
Georgia limited     Liability company           By:  /s/ Allen Meglin     Its:
CEO                 “Shareholder”           ROBYN MEGLIN   ALLEN MEGLIN      
/s/ Robyn Meglin   /s/Allen Meglin Robyn Meglin, individually   Allen Meglin,
individually



 









 

 

 

 

Signature Page to Asset Purchase Agreement



 



- 20 -

 







 

ADDENDUM NO. 1 TO THE ASSET AND FRANCHISE AGREEMENT PURCHASE AGREEMENT

 

THIS ADDENDUM NO. 1 TO THE ASSET AND FRANCHISE AGREEMENT PURCHASE AGREEMENT
(“Addendum”) is made and entered into on July 23, 2019 (“Effective Date”), by
and between The Joint Corp., a Delaware corporation (“TJC”), TJ of Savannah –
Twelve Oaks, LLC, a Georgia limited liability company (“TJS”), TJ of Pooler,
LLC, a Georgia limited liability company (“TJP”), and TJ of Bluffton, LLC, a
Georgia limited liability company (“TJB”) (TJS, TJP and TJB shall collectively
be referred to as the “Seller”), and Robyn Meglin, an individual and Allen
Meglin, an individual (collectively, the “Shareholder”). TJC, Seller, and
Shareholder shall at times be collectively referred to as the “Parties.”

 

RECITALS

 

WHEREAS, the Parties entered into that certain Asset and Franchise Agreement
Purchase Agreement on July 15, 2019 (the “Purchase Agreement”), pursuant to
which TJC agreed to purchase Seller’s and Shareholder’s interests in the
“Subject Franchises” and the “Franchise Agreements” (as defined in the Purchase
Agreement), on the terms and conditions set forth in the Purchase Agreement.

 

WHEREAS, TJC has requested that Seller and Shareholder modify the Agreement, and
Seller and Shareholder have agreed to do so upon the terms and conditions set
forth herein.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Parties agree as follows:

 

AGREEMENT

 

1.              Closing Date. Pursuant to Section 5 Closing, of the Purchase
Agreement, the “Closing Date” shall hereinafter be defined as July 17, 2019.

 

MISCELLANEOUS

 

2.       Modification. This Addendum and the Purchase Agreement when executed
constitute the entire agreement and understanding between the Parties with
respect to the subject matter contained herein and therein. Any and all prior
agreements and understandings between the Parties and relating to the subject
matter contained in this Addendum and the Purchase Agreement, whether written or
verbal, other than as contained within the executed Addendum and Purchase
Agreement, are void and have no force and effect. In order to be binding between
the Parties, any subsequent modifications must be in writing signed by the
Parties.

 

3.       Effect on Agreement. Except as specifically modified or supplemented by
this Addendum, all terms, conditions, covenants and agreements set forth in the
Purchase Agreement shall remain in full force and effect.

 

4.       Inconsistency. In the event of any inconsistency between the Purchase
Agreement and this Addendum, this Addendum shall prevail.

 

5.       Counterparts. This Addendum may be executed in counterparts, each of
which shall be deemed an original, but all of which together shall constitute
but one and the same document.

 

 

 

[Signatures follow below]

 



1

 

 

IN WITNESS WHEREOF, the Parties hereto affix their signatures and execute this
Addendum on the Effective Date.

 



“Seller”   “TJC”       TJ of Savannah-Twelve Oaks, LLC, a   The Joint Corp., a
Delaware corporation Georgia limited liability company           By:   /s/ Allen
Meglin   By:  /s/ Peter Holt Its:  CEO   Peter Holt, Chief Executive Officer    
    TJ of Pooler, LLC, a Georgia limited       Liability company              
By:  /s/ Allen Meglin       Its: CEO               TJ of Bluffton, LLC, a
Georgia limited       Liability company               By:  /s/ Allen Meglin    
  Its:  CEO                 “Shareholder”               ROBYN MEGLIN   ALLEN
MEGLIN         /s/ Robyn Meglin   /s/Allen Meglin Robyn Meglin, individually  
Allen Meglin, individually        







 

 

 

 

 

2



 

